DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Election of Species
Applicant’s election without traverse of tricalcium phosphate and PEEK-HA in the reply filed on July 26, 2022 is acknowledged.
Claims 6-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.


Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is missing a period at the end of the sentence.  Appropriate correction is required.



Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-5, 11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll (TW 200304368 A).
Stoll discloses surgical implants comprising several cavities for receiving bone substitute material of completely synthetic origin. The implant comprises PEEK and the PEEK makes up the sill.  The bone replacement material is composed of an absorbable material, and is preferably composed of hydroxyapatite (calcium hydrogen phosphate) or tricalcium phosphate. The bone material has pores. 

    PNG
    media_image1.png
    758
    371
    media_image1.png
    Greyscale

Stoll anticipates the instant claims.

2) Claim(s) 1-5, 9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarman-Smith et al. (WO 2010007424).
Jarman-Smith et al. disclose pellets or granules comprising polymeric material such as polyetheretherketone (PEEK). The granules may be used to make medical implants. Rod stocks may be made with the disclose granules. The rod stock may be machined to define a medical device.  An implant may be made in the form of a cup where 2 is a layer of polymeric component comprising PEEK. Layer 2 is covered with layer 4 which may be a PEEK layer with tricalcium phosphate or hydroxyapatite embedded as the active. The active is leached in vivo creating a porous layer. In each case referred to, porous materials may be further coated or treated in selected regions, for example by plasma treatment, hydroxyapatite coating or any non-line-of-sight method may be used to promote osseointegration or cell ingrowth. Pores may be coated or filled with another degradable material (e.g. PLGA, LCP) to give additional initial mechanical strength, encourage ingrowth or be loaded with a stimulatory factor (e.g. growth factor or chemical or drug or drug immobilized within a resorbable material such as PLGHA or LCP) that may elute or release over time. The porous layer may be layered upon a PEEK film. A spinal cage implant may be fabricated including from selected areas of unfilled and porous material. For example, a cage may include an unfilled PEEK outer may be provided over a center region comprising hydroxyapatite filled PEEK.
Jarman-Smith et al. anticipate the instant claims. 

Claims 1-5, 9 and 11-20 are rejected.
Claims 6-8 and 10 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612